     Case 2:19-cv-00538-TLN-JDP Document 38 Filed 06/09/21 Page 1 of 7


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LIFALFA GREEN,                                      Case No. 2:19-cv-00538-TLN-JDP (PC)
12                       Plaintiff,                      ORDER GRANTING IN PART PLAINTIFF’S
                                                         MOTION TO COMPEL
13              v.
                                                         ECF No. 34
14    MARY BATCHELOR,
15                       Defendant.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. He alleges that defendant Batchelor violated his First Amendment rights by

19   affixing an “R” suffix to his file in retaliation for him “speaking up in defense of [his] rights and

20   privileges.”1 ECF No. 1 at 3. He has filed a motion to compel, ECF No. 34, defendant has filed

21   an opposition, ECF No. 35, and plaintiff has filed a reply, ECF No. 36.2 I will grant plaintiff’s

22   motion in part.

23

24
            1
               Plaintiff alleges that an “R” suffix is used to label sex offenders within the California
25   Department of Corrections and Rehabilitation. ECF No. 1 at 3.
26
             2
               Plaintiff’s reply does not address the substance of defendant’s arguments. Instead, it
     offers reasons for why plaintiff did not complete the meet and confer process and requests
27   appointment of counsel. ECF No. 36 at 1-2. I decline to appoint counsel because there is no right
     to counsel in this action and, at this time, plaintiff appears capable of representing himself. See
28   Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997).
                                                           1
     Case 2:19-cv-00538-TLN-JDP Document 38 Filed 06/09/21 Page 2 of 7


 1                                             Legal Standards

 2          Parties are obligated to respond to interrogatories to the fullest extent possible under oath,

 3   Fed. R. Civ. P. 33(b)(3), and any objections must be stated with specificity, Fed. R. Civ. P.

 4   33(b)(4); Davis v. Fendler, 650 F.2d 1154, 1160 (9th Cir. 1981) (“Objections should be plain

 5   enough and specific enough so that the court can understand in what way the interrogatories are

 6   alleged to be objectionable.”). A responding party is typically not required to conduct extensive

 7   research to answer an interrogatory, but reasonable efforts must be undertaken. L.H. v.

 8   Schwarzenegger, No. S-06-2042 LKK GGH, 2007 U.S. Dist. LEXIS 73752, 2007 WL 2781132,

 9   *2 (E.D. Cal. 2007). Further, the responding party has a duty to supplement any responses if the

10   information sought is later obtained or if the response provided needs correction. Fed. R. Civ. P.

11   26(e)(1)(A).

12                                                 Analysis

13          Four requests for admission (Nos. 1, 6, 8, & 10) and five interrogatories (Nos. 3, 4, 6, 8, &

14   9) are at issue in plaintiff’s motion to compel.3

15          I.      Request for Admission Number One

16          Plaintiff asks defendant to admit that he was never charged with “a PC 261 or sex

17   offense.” ECF No. 34 at 6. Defendant objected to the request as vague and overbroad, but

18   ultimately answered that she did not have enough information to admit or deny the request.

19   Plaintiff argues that defendant failed to document what efforts were undertaken to locate the

20   relevant information. Id. at 7. He also argues that, if she did not have the necessary information,
21   she should not have affixed the “R” suffix to his file. Id.

22          In her response to plaintiff’s motion to compel, defendant states that she knows that he

23   was arrested for rape under Penal Code 261 in 1989. ECF No. 35 at 6. Relevant to this request

24   for admission, however, she does not know whether he was ever formally charged for that crime

25          3
                Defendant states that plaintiff did not raise his issues with her answers to his requests
26   for admissions during their meet and confer. ECF No. 35 at 4-5. She argues that he should now
     be precluded from disputing the adequacy of her answers. Id. I agree that parties should be held
27   to their meet and confer obligations. See Fed. R. Civ. P. 37(a)(1); L.R. 251(b). I will not
     summarily deny plaintiff’s motion on that basis now, but going forward he is advised that a
28   failure to meet and confer will result in a summary denial of his motions.
                                                          2
     Case 2:19-cv-00538-TLN-JDP Document 38 Filed 06/09/21 Page 3 of 7


 1   or any other sex offense. Id. Defendant’s answer suffices; I cannot compel her to admit to facts

 2   beyond her knowledge. Additionally, plaintiff is advised that arguments concerning the merits of

 3   the case are inappropriate in a motion to compel. The only relevant issue is whether a party has

 4   fulfilled its discovery obligations.

 5           II.     Request for Admission Number Six

 6           Plaintiff asks defendant to admit that “[a]n ‘R’ suffix shall not be applied if inmate was

 7   acquitted/found not guilty of the sex related charges in a court of law.” ECF No. 34 at 7.

 8   Defendant denied this request for admission. Plaintiff argues that defendant’s denial is

 9   inconsistent with California Department of Corrections and Rehabilitation (“CDCR”) regulations.

10   Id. I cannot compel defendant to change her response because plaintiff disagrees with it.

11   Plaintiff is free to argue, in a future dispositive motion or at trial, that CDCR regulations support

12   his position. I will not take up those arguments in a motion to compel, however.

13           III.    Request for Admission Number Eight

14           Plaintiff asks defendant to admit that “[y]ou inserted plaintiff’s name in place of suspect

15   in the circumstances section of 128 g hearing notes, thus altering original document relied upon

16   by the committee to affix an ‘R’ suffix in plaintiff’s file.” ECF No. 34 at 7-8. Defendant denied

17   this request after objecting to it as vague and incomplete. Id. Plaintiff’s argument is, in effect,

18   that defendant’s denial was untruthful. Id. at 8. Again, I cannot compel defendant to change her

19   answer because plaintiff disagrees with it. Arguments about the facts are beyond the scope of this

20   discovery dispute.
21           IV.     Request for Admission Number Ten

22           Plaintiff asks defendant to admit that “Plaintiff was immediately released by police once it

23   was determined he was not identified as the suspect to the alleged sex offense.” ECF No. 34 at 8.

24   Defendant denied this request after stating that she did not have enough information to admit or

25   deny it. Id. As with request for admission number one, plaintiff argues that defendant did not

26   document the investigation she undertook to answer this request. Id. He also argues that it was
27   her job duty to know this information. Id. The same analysis as stated above with respect to

28   request for admission number one applies here. Additionally, defendant states that she has
                                                        3
     Case 2:19-cv-00538-TLN-JDP Document 38 Filed 06/09/21 Page 4 of 7


 1   already produced a copy of the 1989 arrest report to plaintiff. ECF No. 35 at 8-9. That document

 2   did not state how long plaintiff was held in custody by the Los Angeles police. Id. at 9. I find

 3   that defendant has fulfilled her discovery obligations and will not compel her amend her answer.

 4           V.     Interrogatory Number Three

 5                  “Describe in detail the information contained in Plaintiff’s C-file that
                    you relied upon to place an ‘R’ in his central file.
 6
                    A. Produce all documents that support the answer to this
 7                  interrogatory.”
 8          Defendant objected to this interrogatory as vague, compound, unduly burdensome, and an

 9   improper combination of both an interrogatory and a request for production. ECF No. 34 at 3.

10   She nevertheless responded that:

11                  Plaintiff’s central file contains an Institutional Staff
                    Recommendation Summary, prepared by CCI A. Davis around
12                  August 11, 1992, reflecting that Plaintiff had a June 23, 1989 arrest
                    by the Los Angeles Police Department for alleged rape by force or
13                  fear. Responding party also relied on Plaintiff’s arrest report from
                    Los Angeles County. Responding party states that both documents
14                  should be in Plaintiff’s central file.
15   Id. Defendant also states that she produced the recommendation summary to plaintiff. ECF No.

16   35 at 10.

17          Plaintiff now argues that the produced arrest report is “incomplete” and not sufficient to

18   warrant an “R” identifier. ECF No. 34 at 3. He does not specify how the document is

19   incomplete, however, and defendant states that the produced document exactly matches that in

20   plaintiff’s central file. ECF No. 35 at 10. Plaintiff’s argument about whether the document
21   justified the “R” affixation is beyond the scope of this motion to compel. I will not order

22   defendant to supplement her answer.

23          VI.     Interrogatory Number Four

24                  “Describe in detail why prior to 2017 an ‘R’ was not placed in
                    Plaintiff’s C-file.
25
                    A. Produce all documents that support the answer to this
26                  interrogatory.”
27          Defendant objected to this interrogatory as vague, compound, unduly burdensome, and an

28   improper combination of both an interrogatory and request for production. ECF No. 34 at 3. She
                                                        4
     Case 2:19-cv-00538-TLN-JDP Document 38 Filed 06/09/21 Page 5 of 7


 1   nevertheless responded that she lacked sufficient knowledge and information to answer this

 2   interrogatory. ECF No. 34 at 4.

 3           Plaintiff argues that defendant failed to describe the efforts she made to locate this

 4   information. Id. He also argues that he had numerous reviews over the past twenty-five years

 5   that did not result in an “R” affixation. Id. Defendant responds that she is does not know why

 6   other CDCR counselors declined to place an “R” label on his file, ECF No. 35 at 11, since she

 7   cannot speak for the other counselors and since any information they might have relied on would

 8   be in their possession, not hers. Id. I find this answer sufficient. I cannot require defendant to

 9   produce documents that are not in her possession. Fed. R. Civ. P. 34(a). Neither can I compel

10   defendant to provide answers that she does not have. See, e.g., Calderon-Silva v. Evans, No.

11   2:11-cv-1155-EFB P, 2013 U.S. Dist. LEXIS 118981, *10 (E.D. Cal. 2013).

12           VII.    Interrogatory Number Six

13                   “Identify all complaints and prisoner appeals and disciplinary
                     actions that have been submitted against you while in your role as a
14                   correctional officer.
15                   A. Produce all documents that support the answer to this
                     interrogatory.”
16

17           Defendant objected to this request as vague, compound, unduly burdensome, not

18   calculated to lead to the discovery of admissible evidence, and an improper combination of both

19   an interrogatory and a request for production. ECF No. 34 at 5. Nevertheless, she stated that she

20   would be responding separately to the request for production. Id. Plaintiff argues that the
21   materials are relevant and should be produced. Id. In her opposition to the motion, defendant

22   argues that the interrogatory’s broadness and want of relevance requires its rejection. ECF No. 35

23   at 12. I agree. Production of all complaints, prison appeals, and disciplinary actions ever

24   submitted against defendant would likely sweep in numerous irrelevant documents, some of

25   which might contain sensitive information about other inmates or prison staff. And, as defendant

26   correctly points out, plaintiff does not allege that the retaliation at issue in this case was part of a
27   pattern or custom.

28
                                                          5
     Case 2:19-cv-00538-TLN-JDP Document 38 Filed 06/09/21 Page 6 of 7


 1          VIII. Interrogatory Number Eight

 2                  “Describe the requirements under law Plaintiff will have to submit
                    to as a consequence of the ‘R’ suffix now in his c-file.
 3
                    A. Produce all documents that support the answer.”
 4

 5          Defendant objected to this interrogatory as vague, compound, overbroad, unduly

 6   burdensome, and an improper combination of an interrogatory and a request for production. ECF

 7   No. 34 at 5. She did not provide an answer. Plaintiff argues that defendant should be compelled

 8   to answer because he may have to endure the requirements for the rest of his life. Id. at 5-6.

 9   Defendant argues that plaintiff has not shown that the requirements are relevant to the claims in

10   this case. ECF No. 35 at 13. I disagree with defendant. Relevancy should be construed

11   “liberally and with common sense,” and discovery requests should be deemed irrelevant only if

12   the information sought could have no conceivable bearing on the case. Miller v. Pancucci, 141

13   F.R.D. 292, 296 (C.D. Cal. 1992). It is at least conceivable that the requested information could

14   be relevant to a determination of damages if plaintiff succeeds in this suit.

15          I do agree with defendant that the phrase “under law” is vague. Therefore, I will order her

16   to describe the requirements under CDCR regulations to which plaintiff will have to submit. She

17   should produce all documents that support her answer.

18          IX.     Interrogatory Number Nine

19                  “Describe in detail the substantial risk [of] harm to a prisoner with
                    an ‘R’ suffix in his file.”
20
21          Defendant objected to this interrogatory on the grounds that it is vague, compound,

22   overbroad, and unduly burdensome. ECF No. 34 at 6. She did not provide an answer. Plaintiff

23   argues that the information is relevant insofar as it goes to “the risk of harm he faces as a

24   consequence of the defendant’s actions.” Id. In her opposition, defendant argues that answering

25   this question would force her to speculate insofar as the term “substantial harm” is undefined; she

26   notes that plaintiff does not describe any scenarios or circumstances upon which plaintiff would
27   like her to opine. ECF No. 35 at 14. I agree with defendant. Absent elaboration as to what

28   “substantial risk [of] harm” means in this context, she can only offer a speculative answer to this
                                                        6
     Case 2:19-cv-00538-TLN-JDP Document 38 Filed 06/09/21 Page 7 of 7


 1   question. I will not require her to speculate. See, e.g., Noble v. Gonzalez, No. 1:07-cv-01111-

 2   LJO-GSA-PC, 2013 U.S. Dist. LEXIS 121252, *48 (E.D. Cal. 2013) (“Defendant is not required

 3   to speculate when responding to interrogatories.”).

 4            Based on the foregoing, it is ordered that plaintiff’s motion to compel (ECF No. 34) is

 5   granted in part. Within thirty days of this order, defendant shall supplement her answer to

 6   interrogatory number eight and provide plaintiff with the requirements, under CDCR regulations,

 7   to which an inmate with an “R” affix must submit. She shall also provide him with any

 8   documents that support her answer. Plaintiff’s motion is denied in all other respects.

 9
     IT IS SO ORDERED.
10

11
     Dated:      June 8, 2021
12                                                      JEREMY D. PETERSON
                                                        UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        7
